 In the Matter of THE GREATATLANTIC& PACIFIC TEA COMPANYandUNITED RETAIL ANDWHOLESALEEMPLOYEES OF AMERICA, CIOCase No. R-2645SUPPLEMENTAL DECISIONANDORDERSeptember 17, 19411On August 5, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election, anelection by secret ballot was conducted on August 27, 1941, under thedirection and supervision of the Regional Director for the TenthRegion (Atlanta, Georgia).On August 28, 1941, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, issued andduly served upon the parties his Election Report on the ballot.Noobjections to the conduct of the ballot or the Election Report have beenfiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible---------------------------------------- 114Total ballots cost-------------------------------------------- 108Total number of ballots cast for United Retail and WholesaleEmployees of America, affiliated with the Congressof Indus-trialOrganizations---------------------------------------52Total number of ballots cast for International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers, LocalUnion No. 728, affiliated with the American Federation ofLabor----------------------------------------------------53Total ballots cast for neither---------------------------------3Total number of challenged ballots---------------------------0Total number of void ballots--------------------------------0Total number of blank ballots-------------------------------0Neither of the labor organizations appearing on the ballot hasrequested that the Board direct a run-off election.133 N. L R. B. 110335 N. L. R. B., No. 102.458 THE GREAT ATLANTIC & PACIFIC TEA COMPANY459The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees of the Com-pany in the unit heretofore found to be appropriate for collectivebargaining.We shall, therefore, dismiss the petition for investigationand certification of representatives of employees of the Company.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT ISHEREBYORDERED That the petition for investigation and certifica-tion of representatives of employees of The Great Atlantic & PacificTea Company, Atlanta, Georgia, filed by United Retail and Whole-sale Employees of America, CIO, be, and it hereby is, dismissed.[SAME TITLE]In the Matter of THE GREAT ATLANTIC & PACIFIC TEA COMPANYandUNITED RETAIL AND WHOLESALE EMPLOYEES OF AMERICA, CIOCaseNo. R4645Investigation and Certification of Representatives:run-off election directed.SECOND SUPPLEMENTAL DECISIONORDERANDSECOND DIRECTION OF ELECTIONOctober 4, 1941On August 5, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthe above-entitled proceeding.Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on August 27, 1941,under the direction and supervision of the Regional Director forthe Tenth Region (Atlanta, Georgia).On August 28, 1941, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and ' Regulations-Series 2,as amended, issued and duly served upon the parties his ElectionReport on the ballot.No objections to the conduct of the ballot orto the Election Report have been filed by any of the parties. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total numbereligible ---------------------------------------- 114Total ballotscast___________________________________________ 108Totalnumber of ballots cast for United Retail and WholesaleEmployees of America, affiliated with the Congress ofIndustrialOrganizations ----------------------------------52Total number of ballots cast for International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers,Local Union No. 728, affiliated with the American Federationof Labor -------------------------------------------------3Total ballots cast for neither________________________________3Total number of challenged ballots0Total number of void ballots________________________________0Total number of blank ballots______________________________0On September 17, 1941, the Board issued its Supplemental Decisionand Order,2 setting forth 'the results of the election as above.TheBoard therein stated that neither labor organization appearing onthe ballot had requested that a run-off election be conducted, and thatsince the results of the election showed that no collective bargainingrepresentative had been selected by a majority of the employees ofthe company in the unit heretofore found appropriate for the pur-poses of collective bargaining, the petition for investigation andcertification of representatives would be dismissed.On September 20, 1941, United Retail and Wholesale Employeesof America, C. I. 0., herein called the United, filed with the Boarda Motion to Reconsider and For Run-off Election. In the aforesaidmotion, the United, in support of its request that a run-off electionbe conducted, represented that "the only reason a formal request fora run-off election was not made was because the petitioning unionhad no knowledge that such formal request was necessary and under-stood that a run-off election would be ordered automatically withoutany request being made." In view of the request of the United, weshall vacate our prior order dismissing the petition herein filed anddirect a run-off election in which the eligible employees will be giventhe opportunity to decide whether they desire to be represented byUnited Retail and Wholesale Employees of America, affiliated withtheCongress of Industrial Organizations, or by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,LocalUnion No. 728, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.ORDERIT IS HEREBY ORDERED that the Order dated September 17, 1941,dismissing the petition for investigation and certification of repre-sentativesof employees of The Great Atlantic & Pacific Tea THE GREAT ATLANTIC & PACIFIC TEA COMPANY461,Company, Atlanta, Georgia, filed by United Retail & WholesaleEmployees of America, C. I. 0., be, and the same hereby is, vacated.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with The Great Atlantic & Pacific Tea Company, Atlanta, Georgia,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this SecondDirection of Election, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among the employeesdescribed in the Direction of Election issued August 5, 1941, butexcluding those who have since quit or been discharged for cause,to determine whether they desire to be represented by United Retailand Wholesale Employees of America, affiliated with the Congress ofIndustrialOrganizations,orby InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers, Local Union No.728, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.35,N. L. R. B., No. 102a.